DETAILED ACTION

1.	This is responsive to the amendment filed 10/15/21.  Claims 1-19 and 21 are pending.
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1-3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. (US 2016/0139594) in view of Becker et al. (US 2002/0188384), Kentley-Klay (US 10,459,444) and Schmitt et al. (US 2019/0222641).
A.	As per claim 1, Okumura discloses:
A system (Fig. 1:100) for controlling big data transfer from a vehicle (Fig. 2) to a server (144), the system comprising: 
a plurality of vehicle sensors (130) located on the vehicle and configured to detect vehicle data; 
a memory (104) located on the vehicle and configured to store the vehicle data; 
a network access device (140) located on the vehicle and configured to communicate with the server (144); and 
an electronic control unit (ECU) (102) located on the vehicle, coupled to the plurality of vehicle sensors, the memory, and the network access device, and configured to: 
analyze the vehicle data to identify prioritized vehicle data and other vehicle data within the vehicle data [0035- most relevant sensor data], 

control the network access device to transmit the compressed prioritized vehicle data to the server [0035- data transmitted to remote operator/server].
The claimed invention differs in that the ECU is further configured to determine that the vehicle is in a non-use state when the vehicle is powered off, and control the network access device to transmit a notification to the server when the vehicle is in the non-use state.  However, prior to the effective filing date of the claimed invention it was known in the vehicle arts to make available vehicle processing resources to other vehicles/servers when the vehicle was in a non-use state.  For example, Becker discloses determining that processor resources are available when the state of the vehicle is in a non-use state (i.e., transmission in park, whether or not key is in the ignition, whether the motor is running, etc.) [0045].  A powered off condition would read on at least if the key was not in the ignition and/or the motor was not running.  Becker further discloses that work tasks which have been received and prestored in the vehicle memory are executed and the results transmitted to the server [0038, 0046].  Some tasks may be reassigned depending on the availability of the vehicle and priority of tasks [0048-0050].  Becker executes tasks which have been assigned and prestored in memory of the vehicle and executed when processing resources become available (i.e., key is not in the ignition and/or the motor is not running).  The claimed invention further differs in that the vehicle notifies the server that it is available and the task is then provided 
B.	As per claims 2 and 3, as noted above whereby Becker further discloses that the vehicle may be determined to be in a non-use state such as stopped or parked condition [0045] and available for processing work requests and returning results thereof to a server (Fig. 6). Becker further discloses that when the vehicle’s battery level is below a threshold, the vehicle is determined to be unavailable [0035, 0046].
C.	As per claim 21, as above whereby Okumura further discloses identifying image/sensor data provided from a front, driver-side optical sensor (“vehicle component”) as prioritized vehicle data for transmission [0035].
4.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura/Becker/Kentley-Klay/Schmitt as applied above for claim 1 in further view of Petousis et al. (US 2018/0261020).
	As per claims 5 and 6, the combination of Okumura/Becker/Kentley-Klay/Schmitt is applied as above for claim 1 whereby the data is analyzed to identify “the most relevant sensor data” (prioritization).  The claimed invention differs in that a selection algorithm is received from the server to prioritize the vehicle data and may include an artificial intelligence algorithm.  However, prior to the effective filing date of the claimed invention it was known in the vehicle arts to prioritize vehicle data using selection algorithms such as rule-based .
5.	Claims 8-19 are allowed.  Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	REMARKS 
	The rejection of claim 1 under 102 in view of Okumura et al. is withdrawn in view of the amended claim language.  However, the added language was included in original claim 2 and was rejected by the combination of references noted above.  In particular, Becker discloses several different vehicle conditions that indicate non-use including whether a key is in the ignition or whether the motor is running.  Conditions such as 
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661